IIB116th CONGRESS2d SessionH. R. 7954IN THE SENATE OF THE UNITED STATESNovember 30, 2020Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo reauthorize the Tropical Forest and Coral Reef Conservation Act of 1998.1.Short titleThis Act may be cited as the Tropical Forest and Coral Reef Conservation Reauthorization Act of 2020.2.ReauthorizationSection 806(d) of the Tropical Forest and Coral Reef Conservation Act of 1998 (22 U.S.C. 2431d(d)) is amended by adding at the end the following new paragraphs:(9)$20,000,000 for fiscal year 2021.(10)$20,000,000 for fiscal year 2022.(11)$20,000,000 for fiscal year 2023.(12)$20,000,000 for fiscal year 2024.(13)$20,000,000 for fiscal year 2025..Passed the House of Representatives November 18, 2020.Cheryl L. Johnson,Clerk.